UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-535



In Re: ABDUL SAIYED,

                                                          Petitioner.




             On Petition for Writ of Mandamus. (CR-86-19)


Submitted:    September 20, 1996           Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Abdul Saiyed, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed a petition for writ of mandamus, seeking to

have this court order the court reporters to transcribe and file in

the district court, transcripts of his initial hearing, detention

hearing, arraignment, suppression hearing, opening and closing

statements, and sentencing hearing. Petitioner failed to show that
he has a clear right to the relief sought and that no other remedy

is available. In re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138
(4th Cir. 1988); In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979). While we grant leave to proceed in forma pauperis, we

deny the petition for a writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2